                                          Case 3:20-cv-04897-JSC Document 13 Filed 09/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATALIA HOWELL,                                    Case No. 20-cv-04897-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO DEFENDANT TO SHOW
                                                 v.                                         CAUSE AS TO SUBJECT MATTER
                                   9
                                                                                            JURISDICTION
                                  10     ANDREW DO,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Natalia Howell filed this negligence action in the Alameda Superior Court in December

                                  14   2019 against her former supervisor Andrew Do. In July 2020, Mr. Do removed the action to this

                                  15   court invoking supplemental jurisdiction under 28 U.S.C. § 1367. Ms. Howell filed another action

                                  16   against the Garden of Eden, Mr. Do’s current employer and her former employer, around the same
                                       time in the Alameda Superior Court, which Garden of Eden also removed pursuant to 28 U.S.C. §
                                  17
                                       1367. See Howell v. Garden of Eden, No. 20-cv-4901. Both removed actions were then related to
                                  18
                                       Ms. Howell’s employment discrimination action filed directly in this court against Garden of Eden
                                  19
                                       and Mr. Do. See Howell v. STRM LLC - Garden of Eden et al., No. 20-cv-0123, Dkt. No. 30.
                                  20
                                       Having reviewed the Notice of Removal in this action, the Court has concerns regarding its
                                  21
                                       subject matter jurisdiction and ORDERS Mr. Do to show cause as to why this case should not be
                                  22
                                       remanded to the Alameda County Superior Court for lack of subject matter jurisdiction.
                                  23
                                              A defendant may remove an action from state court to federal court so long as the federal
                                  24
                                       court has original jurisdiction. 28 U.S.C. § 1441(a). Federal subject matter jurisdiction under 28
                                  25   U.S.C. § 1332(a)(1) requires diversity of citizenship and an amount in controversy in excess of
                                  26   $75,000. Federal subject matter jurisdiction under 28 U.S.C. § 1331 requires a civil action to arise
                                  27   out of the constitution, laws, and treatises of the United States. A claim “arises under” federal law
                                  28   only if a “well pleaded complaint” alleges a cause of action based on federal law—an “actual or
                                           Case 3:20-cv-04897-JSC Document 13 Filed 09/03/20 Page 2 of 2




                                   1   anticipated defense” does not confer federal jurisdiction. Vaden v. Discover Bank, 556 U.S. 49, 60

                                   2   (2009). The defendant seeking removal “bears the burden of establishing that removal is proper”

                                   3   and “the removal statute is strictly construed against removal jurisdiction.” Provincial Gov’t of

                                   4   Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). Further, when a case is
                                       removed to federal court, the court has an independent obligation to satisfy itself that it has federal
                                   5
                                       subject matter jurisdiction. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). A
                                   6
                                       case removed to federal court must be remanded back to state court “if at any time before final
                                   7
                                       judgment it appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c).
                                   8
                                              The Notice of Removal states that removal is proper here “because Howell’s state law
                                   9
                                       claims for damages form ‘part of the same case or controversy’” as the related federal case. (Dkt.
                                  10
                                       No. 1 at 2.) Mr. Do bases jurisdiction on supplemental jurisdiction under 28 U.S.C. § 1367. (Dkt.
                                  11
                                       No. 1 at 2.) This statute, however, expressly limits the scope of supplemental jurisdiction to
                                  12
                                       claims within a “civil action of which the district courts have original jurisdiction.” 28 U.S.C. §
Northern District of California
 United States District Court




                                  13   1367(a). Section 1367 does not provide for removal based on claims related to a separate action.
                                  14   See Taylor v. Brinckhaus, No. 18-CV-00804-JCS, 2018 WL 1891454, at *2 (N.D. Cal. Apr. 20,
                                  15   2018) (collecting cases).
                                  16          Mr. Do is therefore ORDERED TO SHOW CAUSE as to why this action should not be
                                  17   remanded to state court based on lack of subject matter jurisdiction. Mr. Do shall respond in

                                  18   writing by September 17, 2020. Ms. Howell may file a reply by October 1, 2020.

                                  19          The Court CONTINUES the hearing on the pending motion to dismiss to October 15, 2020

                                  20   at 9:00 a.m.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 3, 2020

                                  23

                                  24
                                                                                                     JACQUELINE SCOTT CORLEY
                                  25                                                                 United States Magistrate Judge

                                  26
                                  27

                                  28
                                                                                          2
